      Casebelow
The order  18-00762-SMT
                 is herebyDoc 56 Filed 07/26/19
                           signed.               Entered 07/26/19 10:18:45   Desc Main
                                  Document    Page 1 of 1
Signed: July 26 2019




                                             _____________________________
                                             S. Martin Teel, Jr.
                                             United States Bankruptcy Judge




                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF COLUMBIA

       IN RE
       JUSTINE ANGELIQUE WALDEN                   :   Chapter 13 Case No. 18-00762 SMT
         Debtor
                                    ORDER OF DISMISSAL

             Upon consideration of the Trustee’s Motion to Dismiss based on

       denial of confirmation, it is,

             ORDERED, that the above-captioned matter be and the same is hereby

       dismissed pursuant to 11 U.S.C. §1307.



       cc:

       Justine Angelique Walden
       54 Dixwell Avenue
       New Haven, CT 06511
       Debtor

       Brian V. Lee, Esq.
       1250 Connecticut Avenue NW
       Seventh Floor
       Washington, DC 20036
       Attorney for Debtor


       All Entities on Mailing List
